      Case 1:16-cv-01100-LAP Document 23 Filed 09/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Ying Lan Li, et al.,
        - v –                                16 CIV 1100 (LAP)
Jeh Johnson, et al.,                                ORDER



LORETTA A. PRESKA, Senior United States District Judge:




     Counsel shall confer and inform Judge Preska by letter no

later than October 9, 2020 of the status of the action/remaining

claims/defendants. Failure to do so may result in the dismissal

of the case, without prejudice, for failure to prosecute.



SO ORDERED.




                            ________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge


Dated: September 29, 2020
       New York, New York
